Exhibit 10.35

 

 

 

Cortland Savings and Banking Company

 

Amended Annual Incentive Plan for Executive Officers

 

 

The Cortland Savings and Banking Company Amended Annual Incentive Plan for
Executive Officers (the “Plan”) is designed to provide short-term cash
incentives to eligible executive officers of The Cortland Savings and Banking
Company (the “Bank”) and any subsidiary in order to:

 

 

 

●

Attract and retain executive officers

 

●

Motivate executive officers to achieve Bank objectives

 

●

Reward executives for achieving performance targets

 

●

Align executive incentives with shareholder interests

 

●

Provide incentive awards consistent with peers based on performance

 

●

Limit risks to shareholder value

 

●

Comply with regulatory guidelines related to executive compensation and
incentive awards

 

●

Enhance shareholder value

 

 

Plan Administration

 

The Plan will be administered by the Directors Compensation Committee (the
“Committee”), including the setting of performance goals, establishing the cash
awards that may be awarded and determining the degree to which performance goals
have been achieved, as provided herein. The Committee will establish the
baseline for incentive awards, such as Minimal Acceptable Return to Shareholders
(MARS) and related criteria, as well as the incentive percentage for each
participant, the performance criteria and weighting of same and will review the
impact of the plan on financial results to ensure objectives are being met. The
Committee retains discretion to pay incentives if the baseline for incentive
awards is not met.

 

 

Eligibility

 

In the sole discretion of the Committee, an incentive may be paid to members of
Executive Management when the Bank has met certain performance criteria
established by the Committee and when each individual member has met individual
performance criteria established by the Committee, all as provided by the Plan.
The criteria for the current Plan Year (as defined below) are attached within
Exhibit A. Cash awards earned under the Plan will be based upon a percentage of
the participants’ base earnings (i.e. average base salary as of January 1
through December 31 of the Plan Year) in a given Plan Year (as defined below),
and will range from 0% (for below threshold performance) to 40% (for superior
performance), all as determined by the Committee. Base earnings do not include
referral fees and any other compensation. Awards earned and payable, as
determined by the Committee, will be paid, in the discretion of the Committee,
during the final quarter of a Plan Year or within two and a half months
following the end of a Plan Year (i.e., March 15). The Committee will determine
which Executive Management positions may participate, while other named
executive officers will be recommended by the Bank’s Chief Executive Officer and
approved by the Committee. To receive awards under the Plan, a participant must
be an active employee of the Bank on the date of payment, with certain
exceptions for death, disability and retirement. The Plan is effective September
15, 2020, and performance years under the Plan run from January 1 through
December 31 of each applicable year (each a “Plan Year”).

 

 

--------------------------------------------------------------------------------

 

 

Target Incentive Opportunity

 

Each participant is assigned a target incentive amount (“Target Incentive”),
expressed as a percentage of annual earned base compensation for the Plan Year.
Up to 50% of such Target Incentive will be based on the specific financial
performance criteria briefly described above and as established by the Committee
on an annual basis (the “Specific Financial Performance Criteria”), and up to
50% of such Target Incentive will be based on the Committee's subjective
evaluation of the participant’s performance in managing earnings, capital,
liquidity, interest rate sensitivity and increased risks presented by economic
and other factors. The Specific Financial Performance Criteria and the specific
goals to be achieved may change from one Plan Year to the next, and likewise may
be different for one employee category or tier from the performance criteria and
goals applicable to another category or tier, and may be different for one
employee within a particular category or tier from the performance criteria and
goals applicable to another employee within that same category or tier.

 

 

The Specific Financial Performance Criteria and goals may take into account
factors such as total revenue, revenue growth, net income, earnings, earnings
growth, earnings per share, cash flow, efficiency ratio, total deposits, deposit
growth, fee income, non-interest income, total loans, loan growth, net interest
margin, asset quality loan charge offs, nonperforming assets-to-assets ratio,
classified asset coverage ratio, return on assets, return on equity, customer
satisfaction, peer data, market data, management input, and other factors. These
criteria may differ somewhat from participant to participant, but are important
factors intended to focus the participant’s efforts and represent areas within
the participant’s control.

 

 

The Committee has the discretion to adjust the methodology for calculating the
Target Incentive to account for extraordinary or unforeseen occurrences which
may affect the determination of whether the Target Incentive was achieved. The
Committee will have the sole authority and discretion to evaluate all aspects of
the Bank’s incentive compensation awards and to determine performance and the
total amount of compensation available to members of Executive Management in the
aggregate. The Committee has the authority but not the obligation to exclude any
extraordinary accounting items, including but not limited to changes in
generally accepted accounting procedures, extraordinary non-recurring items,
sales of major assets or regulatory changes.

 

 